NO. COA13-340

                       NORTH CAROLINA COURT OF APPEALS

                           Filed:      18 March 2014


THOMAS BRANDON SPOON
     Plaintiff,

    v.                                        Alamance County
                                              No. 07 CVD 2556
ABBY MELVIN SPOON
     Defendant


    Appeal by defendant from order entered 20 September 2012 by

Judge Kathryn Whitaker Overby in Alamance County District Court.

Heard in the Court of Appeals 12 September 2013.


    Wishart, Norris, Henninger & Pittman, PA, by Hillary D.
    Whitaker and Kathleen F. Treadwell, for plaintiff-appellee.

    Alexander,      Miller, and Schupp, LLP, by Sydenham B.
    Alexander,      Jr. and Jonathan J. Loch, for defendant-
    appellant.


    DAVIS, Judge.


    Abby   Melvin      Spoon,    now   Abby    Melvin   Brown   (“Defendant”),

appeals   from   the    trial    court’s      amended   order   modifying   the

custody    arrangements         for    the     parties’    three    children.

Defendant’s primary arguments on appeal are that the trial court

erred by (1) supplementing its conclusions of law in response to

a Rule 52(b) motion filed by Thomas Brandon Spoon (“Plaintiff”);

and (2) concluding that there had been a substantial change in
                                         -2-
circumstances     warranting    the      modification        of    custody.        After

careful review, we affirm the trial court’s amended order.

                             Factual Background

      Plaintiff      and   Defendant      were    married         on    8   July   2000,

separated on 19 October 2007, and divorced on 15 July 2009.                          The

parties have three minor children:                    Allison, age 12; Rebecca,

age 11; and Trevor, age 7.1

      On 25 September 2007, Plaintiff filed an action seeking

child custody, equitable distribution, and divorce from bed and

board.     On 26 September 2007, the trial court granted Plaintiff

temporary custody of the minor children.                       Defendant filed an

answer    and   counterclaims       on    19    October      2007       seeking    child

custody,    child    support,       divorce     from     bed      and   board,     post-

separation support, alimony, and equitable distribution.                            Both

parties voluntarily dismissed their claims, and a consent order

was   entered   on    14   November      2007    granting       the     parties    joint

custody of the children.            The consent order also required the

minor    children    to    attend    school      in    the     Alamance      Burlington

School System (“ABSS”).

      Between December 2007 and December 2009, the parties filed

various motions for contempt and to modify custody.                         On 15 June

1
  Pseudonyms are used in this opinion to protect the identities
of the minor children.
                                           -3-
2011, Plaintiff filed a motion requesting primary placement.                       A

hearing was held on 1 August 2011.                   Before this hearing, the

parties    filed    a      written    set    of    stipulations,      stating     the

following:

            1.   Defendant, Abby Melvin Spoon, is moving
            to Orange County, North Carolina. A move to
            Orange County, North Carolina constitutes a
            substantial    change     in    circumstances
            affecting the minor children of the parties.

            2.   If this Court determines that it is in
            the best interest of the minor children to
            remain in Alamance County, North Carolina,
            then Abby Melvin will not move from Alamance
            County, North Carolina, and placement will
            remain the same.

The trial court proceeded to enter an order determining that

“[i]t is in the best interests of the minor children to remain

in Alamance County, North Carolina.”

    In     August     of    2011,    Defendant     moved   from      Burlington    to

Mebane.    On 28 October 2011, the trial court entered a consent

order    concerning     custody      and    the   children’s    school   placement

after Defendant withdrew the children from their previous school

in Burlington and enrolled them in E.M. Yoder Elementary School

in Mebane.       In May of 2012, Defendant moved from Mebane to

Chapel Hill.       On 3 May 2012, Defendant filed motions seeking to

modify    the   children’s      school      placement   to     the    Chapel    Hill-

Carrboro School District and to hold Plaintiff in contempt.                        On
                                            -4-
22 May 2012, Plaintiff filed motions seeking to modify custody

and hold Defendant in contempt.               Plaintiff filed a second motion

to hold Defendant in contempt on 31 July 2012.

       On    14   August    2012,    the    trial    court     held   a   hearing      on

Plaintiff’s        motion    to    modify    custody,     Defendant’s        motion    to

modify      school   placement,      and    the    parties’     cross     motions     for

contempt.         The trial court entered an order on 24 August 2012

modifying the 28 October 2011 consent order.                        The trial court

granted Plaintiff primary physical custody, giving him custody

of the minor children for nine days out of every fourteen days,

and Defendant secondary physical custody, giving her custody for

the remaining five days.            The trial court also held Defendant in

contempt for moving the minor children without giving Plaintiff

90 days written notice as required by a previous court order;

however, the trial court declined to sanction her.

       On 4 September 2012, Plaintiff filed a motion under Rule

52(b) of the North Carolina Rules of Civil Procedure requesting

that    the    trial   court       make    additional     findings      of   fact     and

conclusions of law.               In response to Plaintiff’s motion, the

trial    court     entered    an    amended       order   on   20   September    2012.

Defendant appealed to this Court.

                                      Analysis
                                             -5-
       A trial court may order the modification of an existing

child custody order if the court determines that there has been

a    substantial      change    of    circumstances             affecting    the    child’s

welfare and that modification is in the child’s best interests.

Shipman    v.   Shipman,       357    N.C.    471,       473,    586   S.E.2d      250,    253

(2003).     Our review of a trial court’s decision to modify an

existing    child      custody       order    is    limited       to     determining       (1)

whether the trial         court’s findings of fact are supported by

substantial evidence; and (2) whether those findings of fact

support its conclusions of law.                    Id. at 474-75, 586 S.E.2d at

253-54.     Evidence is substantial if “a reasonable mind might

accept [it] as adequate to support a conclusion.”                            Id. at 474,

586 S.E.2d at 253.             Because our trial courts “are vested with

broad     discretion     in     child        custody       matters”       and    have      the

opportunity to observe the witnesses and the parties, the trial

court’s findings of fact are conclusive on appeal if supported

by   evidence    in    the     record,   even       if    the     evidence      might     also

support a contrary finding.              Balawejder v. Balawejder, ___ N.C.

App.    ___,    ___,    721     S.E.2d       679,    689        (2011)    (citation        and

quotation marks omitted).

       Defendant asserts a number of arguments on appeal.                                   We

address each in turn.
                                             -6-
I. Rule 52(b) Motion

       Defendant       first    argues       that    the     trial    court     erred    in

amending its 24 August 2012 order in response to Plaintiff’s

Rule 52(b) motion.          Rule 52(b) provides, in pertinent part, that

“[u]pon motion of a party made not later than 10 days after

entry   of     judgment     the      court   may     amend    its    findings    or   make

additional      findings       and    may    amend    the     judgment   accordingly.”

N.C. R. Civ. P.52(b).

       Based on Plaintiff’s Rule 52(b) motion, the trial court

amended       its   prior   order      by    adding     the    following      italicized

language to its second conclusion of law:

               2. There has been a substantial change in
               circumstances that affects the welfare of
               the   minor    children   related  to   the
               defendant’s moves to Mebane, North Carolina
               and Chapel Hill, North Carolina.

The trial court also added a conclusion of law number 6 stating

that “[t]he plaintiff is not in contempt.”                           Defendant asserts

that    the    plain    language       of    Rule    52(b)     does   not     allow     such

amendments to a trial court’s original conclusions of law.

       However, this Court has stated that “Rule 52(b) concerns

amendments to the findings and conclusions relating to a final

judgment . . . .”           O’Neill v. S. Nat’l Bank, 40 N.C. App. 227,

231, 252 S.E.2d 231, 234 (1979) (emphasis added).                           We also look
                                            -7-
to federal cases for guidance on this issue as our Court has

held    that        “federal      court    decisions       are   pertinent”      to     our

analysis       of    Rule   52(b)    because      “North    Carolina’s        Rule    52(b)

mirrors Rule 52(b) of the Federal Rules of Civil Procedure.”

Parrish v. Cole, 38 N.C. App. 691, 693, 248 S.E.2d 878, 879

(1978).        Federal case law supports the proposition that Rule

52(b) gives a trial court “the power to amend its findings of

fact and conclusions of law.”                     Nat’l Metal Finishing Co. v.

BarclaysAmerican/Commercial, Inc., 899 F.2d 119, 124 (1st Cir.

1990) (emphasis added); see Shivers v. Grubbs, 747 F.Supp. 434,

436    (S.D.    Ohio      1990)    (“The    primary    purpose      of   a    Rule    52(b)

motion is to enable the party to obtain a correct understanding

of the Court’s findings, typically for appeal purposes.                                 In

doing so the movant raises questions of substance by seeking

reconsideration of material findings of fact or conclusions of

law.” (emphasis added)).              Thus, we conclude that the trial court

possessed authority under Rule 52(b) to amend its conclusions of

law.

II. 3 August 2011 Stipulation

       Defendant         next   contends      that   the    trial     court    erred     by

relying on the 3 August 2011 stipulation — which stated that

“[a]    move        to   Orange     County,    North       Carolina      constitutes     a
                                        -8-
substantial change in circumstances affecting the minor children

of the parties” — in concluding that a substantial change in

circumstances      had   occurred.        Specifically,       she    argues         that

“[t]he     fact   that   Judge   Overby       drafted   her   own        order,     the

presence of certain Findings of Fact in that order which suggest

she may have worked off a previous electronic file, the addition

of conclusions of law pursuant to a Rule 52 motion, and the

absence of required findings of fact strongly indicate that the

trial court had again accepted the Stipulation as a conclusion

of law.”

      Defendant correctly notes that “whether there has been a

substantial change of circumstances is a legal conclusion, which

must be supported by adequate findings of fact” and that the

requirement that a trial court find a substantial change in

circumstances before modifying custody cannot be waived by the

parties.      Hibshman v. Hibshman, 212 N.C. App. 113, 121, 710

S.E.2d 438, 444 (2011) (citation and quotation marks omitted).

Our Court has also explained that “stipulations as to questions

of   law   are    generally   held   invalid     and    ineffective,          and   not

binding upon the courts, either trial or appellate.”                            In re

A.K.D.,     ___   N.C.   App.    ___,    ___,    745    S.E.2d      7,    9    (2013)

(citation, quotation marks, and brackets omitted).
                                            -9-
       However, it is well established that “[a]n appellate court

is not required to, and should not, assume error by the trial

judge   when       none    appears     on   the    record    before   the   appellate

court.”       State v. Williams, 274 N.C. 328, 333, 163 S.E.2d 353,

357 (1968).             Here, the only reference the trial court made to

the parties’ 3 August 2011 stipulation is in finding of fact 5

in which the trial court provides the entire procedural history

of the case.            There is no indication that the trial court sought

to    avoid       its    obligation    to    determine      whether   a   substantial

change in circumstances had occurred — in stark contrast to the

trial court’s actions in Hibshman.

       In Hibshman, the trial court initially granted custody of

the    minor       children    to     the   mother    during    the   school    year.

Hibshman, 212 N.C. App. at 122, 710 S.E.2d at 444.                          The order

conditioned this custody arrangement on the mother “maintaining

a home in the Granite Quarry Elementary School district” and

provided that if she moved out of the school district, “this

order may be modified without a showing of a substantial change

in circumstances.”            Id.    When the trial court later modified the

custody order, it “explicitly stated that it was not considering

whether       a    substantial      change    in     circumstances    warranting    a

change in custody had occurred” and instead expressly relied
                                      -10-
upon the above-quoted provision of the original custody order.

Id.

      Unlike in Hibshman, the trial court here did not disregard

its   duty     to   determine      whether    a   substantial     change    in

circumstances had occurred.           The trial court’s order does not

suggest that it relied upon the parties’ prior stipulation in

any way when it concluded that there had been a substantial

change in circumstances.          Therefore, we decline to assume error.

III. Substantial Change in Circumstances

      Defendant’s next several arguments on appeal relate to the

trial court’s conclusion that “[t]here has been a substantial

change in circumstances that affects the welfare of the minor

children     related   to   the    defendant’s    moves   to   Mebane,   North

Carolina and Chapel Hill, North Carolina.”                Defendant asserts

that the trial court erred in making this conclusion because (1)

the   change   in   circumstances      must   “substantially     affect”   the

children’s welfare; (2) the trial court relied on a change that

occurred prior to the entry of the previous custody order; and

(3) relocating to another county is not a substantial change in

circumstances where the evidence fails to establish a sufficient

nexus between the relocation and the children’s welfare.

      A. “Substantially affects” the children’s welfare
                                                -11-
      Citing      Spence         v.    Durham,       283    N.C.       671,    198    S.E.2d       537

(1973),    Defendant         claims          that    modification           was   improper        here

because the trial court was required to find that the moves to

Mebane     and    Chapel         Hill    constituted            a     substantial      change       in

circumstances           that          substantially          affected          the     children’s

welfare.

      In Spence, our Supreme Court stated that modification of a

child custody order is appropriate upon a showing of “any change

of   circumstances          substantially            affecting          the    welfare       of    the

children.”            Id.   at    684,       198    S.E.2d       at    545.       Since      Spence,

however, our appellate courts have repeatedly articulated the

standard        for    modification            of    a     child       custody       order    as     a

substantial change of circumstances affecting the welfare of the

children.        See Shipman, 357 N.C. at 473, 586 S.E.2d at 253 (“It

is well established in this jurisdiction that a trial court may

order a modification of an existing child custody order between

two natural parents if the party moving for modification shows

that a substantial change of circumstances affecting the welfare

of   the    child       warrants         a    change       in       custody”      (citation        and

internal quotation marks omitted)); Stephens v. Stephens, 213

N.C. App. 495, 498, 715 S.E.2d 168, 171 (2011) (“In granting the

Motion     to    Modify      Custody,          the       trial      court     must    have    first
                                            -12-
appropriately concluded that there was a substantial change in

circumstances and that the change affected the welfare of the

minor child or children.”).

    Thus, the trial court applied the appropriate standard in

concluding      that    “[t]here         has     been    a    substantial        change    in

circumstances that affects the welfare of the minor children

related to the defendant’s moves to Mebane, North Carolina and

Chapel Hill, North Carolina.”                    Defendant’s argument, therefore,

is overruled.

    B. Significance of Fact that Defendant’s Move to Mebane
       Occurred Prior to Entry of 28 October 2011 Custody Order

    Defendant          next       argues    that     the      trial      court   erred     in

considering her move to Mebane, North Carolina when making its

determination     that        a   substantial       change        of    circumstances     had

occurred, claiming that she had moved to Mebane in August of

2011,   which    was     prior      to     the   entry       of   the    28   October     2011

custody order.         As such, Defendant, citing Tucker v. Tucker, 288

N.C. 81, 216 S.E.2d 1 (1975), asserts that her relocation to

Mebane was not relevant because only changes that have occurred

since 28 October 2011 should be considered when ruling on the

motion to modify custody.

    Defendant is mistaken, however, because the trial court’s

actual conclusion was that a substantial change of circumstances
                                     -13-
“related to the defendant’s moves to Mebane, North Carolina and

Chapel Hill, North Carolina” had occurred.                 (Emphasis added.)

While the move to Mebane did, in fact, take place two months

before the previous custody order was entered, the trial court’s

findings and the record evidence show that the effects of the

relocation on the minor children did not manifest themselves

until after the entry of that order.             Our review of the trial

court’s   findings     reveals    that   the   trial   court     was   concerned

about Defendant’s history of uprooting, or attempting to uproot,

the minor children without first consulting Plaintiff and the

ramifications that these actions had on the children.

    Indeed,      the     trial     court’s      findings        pertaining     to

Defendant’s move to Mebane primarily refer to (1) the children’s

emotional well-being and school performance; and (2) Defendant’s

actions   in   attempting    to    diminish     the    amount    of    time   the

children spent with Plaintiff, once they had moved.2                   As such,



2
  Defendant claims that findings of fact 14, 16, 18, 32, 33, 37,
47, 49, 62, and 66 address events that occurred before the entry
of the consent order and must be disregarded.     We first note
that Defendant merely lists these findings by number and
provides no specific argument regarding any of the findings as
required by Rule 28(b)(6) of the North Carolina Rules of
Appellate Procedure. Moreover, we believe these findings, which
address the numerous times Defendant has attempted to relocate
and unilaterally change the children’s school placements, shed
light on events occurring after the 28 October 2011 consent
order was entered.
                                               -14-
the    effects     of    the    move         to    Mebane,      which        became    apparent

following the entry of the 28 October 2011 consent order, were

relevant     and      properly       considered           by     the        trial     court   in

determining whether a substantial change in circumstances had

occurred.

       C. Sufficiency   of Defendant’s Relocations                               to    Show     a
          Substantial Change in Circumstances

       Defendant        also    argues        that       the    trial       court     erred   in

concluding       that     there      had          been    a     substantial         change    in

circumstances         because      “a     change         in    the        custodial    parent’s

residence is not itself a substantial change in circumstances

affecting       the      welfare        of        the    child        which      justifies     a

modification of a custody decree.”                            Evans v. Evans, 138 N.C.

App. 135, 140, 530 S.E.2d 576, 579 (2000); see Harrington v.

Harrington, 16 N.C. App. 628, 630, 192 S.E.2d 638, 639 (1972)

(holding that trial court erred in modifying custody of minor

child when “[t]he only finding of change in circumstances as to

[the    minor    child]        was      that       defendant         is    now   residing     in

Mecklenburg County, North Carolina” (internal quotation marks

omitted)).

       In   Evans,      our    Court      explained           that    the     relocation      and

remarriage of one of the parties could not have been deemed a

substantial change in circumstances warranting modification of
                                           -15-
custody      because   the     trial   court      “made   no   findings    of     fact

indicating the effect of the remarriage and relocation on the

child himself . . . [and did] not discuss the impact of the

proposed move on the child.”                Evans, 138 N.C. App. at 141, 530

S.E.2d at 580.

       In Shipman, our Supreme Court further elaborated on the

need    to     show      the     relationship       between     the      change     in

circumstances and the welfare of the child, holding that

              [i]n situations where the substantial change
              involves a discrete set of circumstances
              such as a move on the part of a parent, a
              parent’s cohabitation, or a change in a
              parent’s sexual orientation, the effects of
              the change on the welfare of the child are
              not self-evident and therefore necessitate a
              showing of evidence directly linking the
              change to the welfare of the child. . . .
              Evidence    linking    these     and    other
              circumstances to the child’s welfare might
              consist of assessments of the minor child’s
              mental well-being by a qualified mental
              health professional, school records, or
              testimony from the child or the parent.

Shipman, 357 N.C. at 478, 586 S.E.2d at 256 (internal citations

and emphasis omitted).

       Here,    unlike    in     Evans,     the   trial   court   made     multiple

findings      concerning       how   the    two   relocations     (and    resultant

change in school placement) within a ten month period affected

the minor children.             The trial court found that the move to
                                            -16-
Mebane — abruptly followed by another move to Chapel Hill —

“added stress to the minor children” because they were distanced

from       their   friends      and     extracurricular    activities       when   they

moved to Mebane and because the situation was repeated when they

moved to Chapel Hill.             The trial court also determined that both

the children’s teachers and Plaintiff had noticed a change in

the children — observing that they were more clingy, tearful,

and upset since the moves.                  The court found that Allison, the

oldest child, had especially struggled with moving and going to

a    new    school       and   that   her   dance   instructor   had      observed    “a

change in [her] demeanor” such that she would frequently cry and

be “visibly upset.”

       Additionally, the trial court made findings that since the

two    moves       and    her    remarriage,       Defendant   has   withdrawn       the

children from activities that Plaintiff helps with or coaches

and has prioritized the development of relationships between the

children and their step-family over their ability to spend time

with Plaintiff.            See Stephens, 213 N.C. App. at 499, 715 S.E.2d

at    172     (explaining        that    interference     with   and      attempts    to

frustrate relationship between children and other parent can be

considered         in    determining     whether    modification     of    custody    is

appropriate).            These findings are uncontested by Defendant and
                                        -17-
thus are binding on appeal.             See Crenshaw v. Williams, 211 N.C.

App.    136,    142,   710    S.E.2d     227,    232    (2011)       (“Unchallenged

findings are presumed to be supported by competent evidence and

are binding on appeal.” (citation, quotation marks, and brackets

omitted)).

       The trial court also made findings regarding Allison’s and

Rebecca’s      declining     academic    performance         since    they   changed

schools.        Defendant    only   challenges         the   finding     concerning

Rebecca’s      academic    performance.         As   such,    the    trial   court’s

finding regarding Allison’s school performance is presumed to be

supported by competent evidence and is binding on appeal.                        See

id.     With respect to Rebecca’s school performance, the trial

court found

            43. The middle child [Rebecca] is a rising
            4th grader.     She attended Highland for
            kindergarten, first and second grade.     She
            attended Yoder for third grade.          From
            kindergarten through second grade her grades
            progressively increased from eleven “needs
            improvement”s (and 205 “satisfactory” marks)
            in kindergarten to one “needs improvement”
            (and 215 “satisfactory” marks) in first
            grade    to    all     “satisfactory”    (209
            “satisfactory”) marks in second grade, with
            no “needs improvement” marks.       In third
            grade children receive their first “letter”
            grades, but they also continue to receive
            “needs   improvement,”    “satisfactory”   or
            “unsatisfactory” marks. In third grade, the
            middle child received twenty-one “needs
            improvement” marks and 170 “satisfactory”
                                            -18-
              marks.   The middle child took the end of
              grade (EOG) tests for the first time while
              at Yoder. She passed math on the first try.
              She failed the English EOG and had to retake
              it. The middle child passed the English EOG
              on the second try.       The middle child’s
              grades (or marks) have diminished while she
              attended Yoder.

      We cannot agree with Defendant’s assertion that the trial

court’s findings on this issue were unsupported by competent

evidence.      Rebecca’s report cards from her new school in Mebane

—   introduced into evidence by Defendant —                        show that Rebecca

received more “needs improvement” marks and less “satisfactory”

marks than in her previous years of schooling.                              As such, the

trial   court’s       finding       that     Rebecca’s        grades    diminished          is

supported by competent evidence in the record.

      Thus,     the    trial        court    determined        that     the      children’s

emotional and academic well-being were adversely impacted by the

moves to Mebane and Chapel Hill.                      As such, we hold that the

trial   court’s       order    modifying          custody    (1)   demonstrates           that

there has been a substantial change in circumstances; and (2)

establishes       a     sufficient          nexus     between         the        change    in

circumstances and the children’s welfare.

IV. Best Interests of the Children

      Defendant       also    contends       that     the    trial     court      erred    in

concluding     that    it     was    in     the    best     interests       of    the   minor
                                       -19-
children to modify the previous custody order because the trial

court “failed to specify in its findings of fact which evidence

presented convinced it that modification of the 28 October 2011

Order was in the best interest of the children.”                  We disagree.

                    Once   the    trial  court    makes  the
               threshold determination that a substantial
               change has occurred, the court then must
               consider whether a change in custody would
               be in the best interests of the child.     As
               long as there is competent evidence to
               support the trial court’s findings, its
               determination   as    to the    child’s  best
               interests cannot be upset absent a manifest
               abuse of discretion.

Metz v. Metz, 138 N.C. App. 538, 540-41, 530 S.E.2d 79, 81

(2000)    (internal      citation   omitted).       In    determining         whether

modification of custody is in the best interests of the minor

children, “any evidence which is competent and relevant to a

showing of the best interest . . . must be heard and considered

by the trial court.”           In re P.O., 207 N.C. App. 35, 39, 698

S.E.2d 525, 529 (2010) (citation and emphasis omitted).

       “When     determining    whether       the   findings       in    an     order

modifying child custody are adequate to support its conclusions,

this Court examines the entire order.               The trial court is not

constrained to using certain and specific buzz words or phrases

in its order.”       Lang v. Lang, 197 N.C. App. 746, 748, 678 S.E.2d

395,     397    (2009)    (citation,    quotation        marks,    and    brackets
                                       -20-
omitted).       In    this   case,   the    trial    court’s     findings,   taken

together, support its conclusion that modification of custody

was in the best interests of the minor children.                    As discussed

above, the trial court found that the two relocations have had a

negative impact on the children’s emotional and academic well-

being and that since the moves, Defendant has withdrawn the

children from extracurricular activities                   with which   Plaintiff

assists in order to limit their time with him.

       The   trial     court    also    found       that    Plaintiff’s      living

situation has been more stable over the past several years than

Defendant’s.     Specifically, the trial court noted that Plaintiff

has lived in the same house since his separation from Defendant

and has not been engaged or married during this time.                   The trial

court found that, conversely, Defendant has been engaged twice,

has moved twice, has transferred the children to a different

school district, and is now attempting to change the children’s

school placement once again.               The trial court also determined

that at Plaintiff’s house, the children had their own bedrooms,

were   closer    to    their   core    group    of     friends    and   to   their

extracurricular        activities,     and      that       the   flexibility    of

Plaintiff’s work schedule allows him to pick up the children

from school and transport them to their afterschool activities.
                                       -21-
Based on our examination of the entire order and its extensive

findings of fact, we are satisfied that the trial court did not

abuse its discretion in concluding that modification of custody

was in the best interests of the minor children.

V. Motion to Modify School Placement

      Finally, Defendant argues that the trial court erred by

failing   to   explicitly     rule     on    her    motion   to   modify   school

placement.        We   note   that   the      decretal    portion   of     the   20

September 2012 order states that “[t]he plaintiff is responsible

for and shall enroll the minor children in school in the ABSS,”

indicating     that     the    trial        court    considered     and     denied

Defendant’s motion to modify the children’s school placement to

the   Chapel      Hill-Carrboro      School         District.       Furthermore,

Defendant’s argument on this issue is premised on her assertion

that the trial court erred in modifying custody, an assertion we

reject for the reasons explained herein.3

                                  Conclusion

      For the reasons stated above, we affirm the trial court’s

order modifying custody.

      AFFIRMED.

3
  We decline to address Defendant’s remaining arguments because
they merely consist of her contentions as to what should occur
in the event that the trial court’s 20 September 2012 order is
vacated.
                         -22-
Judges HUNTER, JR. and ERVIN concur.